FIRST DISTRICT COURT OF APPEAL
                STATE OF FLORIDA
                   _____________________________

                           No. 1D18-1590
                   _____________________________

CAPTAIN ROMINE, SGT. T.J.
LINGO, JULIE L. JONES,
Secretary of The Florida
Department of Corrections, and
WARDEN COKER,

    Petitioners,

    v.

DERRICK ALLEN,

    Respondent.
                   _____________________________


Emergency Petition for Writ of Mandamus—Original
Jurisdiction.


                        December 28, 2018


PER CURIAM.

     This petition for writ of mandamus seeks to compel the trial
court to apply section 57.085(6), Florida Statutes (2017), to a
complaint pending against Petitioners. Because Petitioners have
not established that they lack an adequate legal remedy, we deny
the petition.

    Respondent Allen, a prisoner, filed a six-count complaint
against Petitioners in August 2016. He was declared indigent, and
summons issued. Petitioners moved to dismiss the complaint. The
trial court granted the motion, dismissing the complaint with leave
to amend. Respondent then filed a ten-count amended complaint.
Petitioners moved to dismiss the amended complaint. The trial
court denied the motion and permitted Respondent to amend the
complaint again. Respondent then filed a second amended
complaint raising fifteen claims against each Petitioner (sixty
claims in all). Petitioners did not move to dismiss this complaint,
but filed an answer instead. ∗ The trial court set an ambitious
discovery schedule and scheduled the trial to begin less than sixty
days later.

     Petitioners moved to continue the trial, asserting that the case
was not ready for trial because the claims in the second amended
complaint had not been screened as required by section 57.085(6),
Florida Statutes. At a case management conference, the court
denied the motion, finding Petitioners had not shown good cause
for a continuance. When counsel for Petitioners inquired whether
the court had screened the claims in the second amended
complaint, the trial court responded that the statute related only
to initiation of the case, and therefore the trial court complied with
the statute by screening the claims in the original complaint.

     Petitioners then filed a petition for writ of mandamus in this
Court, seeking to require the trial court to screen the claims in the
second amended complaint in compliance with section 57.085(6),
Florida Statutes, which provides as follows:

        Before an indigent prisoner may intervene in or
        initiate any judicial proceeding, the court must
        review the prisoner’s claim to determine whether it
        is legally sufficient to state a cause of action for
        which the court has jurisdiction and may grant
        relief. The court shall dismiss all or part of an
        indigent prisoner’s claim which:

    ∗
      Petitioners later filed a motion for summary judgment that
the trial court originally deemed to be untimely. The trial court
ruled on the motion while the mandamus petition was pending in
this Court.

                                  2
       (a) Fails to state a claim for which relief may be
       granted;
       (b) Seeks monetary relief from a defendant who is
       immune from such relief;
       (c) Seeks relief for mental or emotional injury
       where there has been no related allegation of a
       physical injury; or
       (d) Is frivolous, malicious, or reasonably appears to
       be intended to harass one or more named
       defendants.

     “One seeking a writ of mandamus must show that he has a
clear legal right to the performance of a clear legal duty by a public
officer, and that he has no other available legal remedies.” Plymel
v. Moore, 770 So. 2d 242, 246 (Fla. 1st DCA 2000). “Mandamus
may be used only to enforce a clear and certain right; it may not be
used to establish such a right, but only to enforce a right already
clearly and certainly established in the law.” Id. Here, Petitioners
had a clear legal right for the trial court to perform a clear legal
duty under the statute.

     The plain language of the statute provides that the court
“must” review an indigent prisoner’s “claim” and “shall” dismiss all
or part of the “claim” that runs afoul of the statute. The trial court
here determined that its duty to screen claims under the statute
was limited to screening the claims in the original complaint. We
disagree with the trial court’s interpretation of the statute, and we
agree with the other district courts that have held that the statute
requires trial courts to screen claims in amended complaints, not
just those set forth in the original complaints. See Reed v. Mims,
711 So. 2d 169, 172 (Fla. 3d DCA 1998) (affirming the dismissal of
the original complaint, but concluding that plaintiff was entitled
to leave to file an amended complaint, which “will trigger another
section 57.085 review” by the trial court). See also James v. Goryl,
62 So. 3d 1225, 1226 (Fla. 5th DCA 2011) (observing that an
“amended complaint will also be subject to preliminary review
under section 57.085(6)”).

    As the Third District recognized in Reed, section 57.085 was
enacted in part to allow dismissal of frivolous inmate lawsuits to
avoid the unnecessary expenditure of taxpayer and judicial

                                  3
resources. 711 So. 2d at 170-71 (“One of the specific problems
identified by the Legislature in its preamble to the 1996 enactment
was that ‘under current law frivolous inmate lawsuits are
dismissible by the courts only after considerable expenditure of
precious taxpayer and judicial resources . . . .’ Ch. 96-106, at 93,
Laws of Fla. Accordingly the statute calls for prescreening of an
indigent inmate’s lawsuit by the court before it is accepted for
filing.”). Here, Respondent added forty new claims between the
time he filed the original complaint and the second amended
complaint. The trial court was required to screen these new
claims, no less than the claims set forth in the original complaint,
to perform the gatekeeping function that section 57.085(6)
requires.

     But while the Petitioners have demonstrated that they had a
clear legal right for the trial court to perform a clear legal duty
under the statute, Petitioners have failed to establish that they
lack other available legal remedies. This is because pursuant to
the statute, the trial court may screen a claim set forth in a
complaint at any time, even before the plaintiff has accomplished
service of process. See Hall v. Knipp, 982 So. 2d 1196, 1199 (Fla.
1st DCA 2008) (noting that “[t]he statute calls for court review
before any judicial proceeding is initiated, and the trial court
conscientiously complied by conducting its review before
authorizing any service of process”). Thus, the trial court’s duty to
screen claims begins once a complaint is filed, and we conclude
that the duty to screen claims in compliance with the statute
remains until the trial court has performed the required review.
Nothing prevents a defendant from seeking a ruling from the trial
court as to whether a claim should be dismissed on grounds that
the claim is not legally sufficient.

     Here, although Petitioners raised the screening issue during
a case management conference after the second amended
complaint was filed, Petitioners never sought a ruling on the legal
sufficiency of those claims. Thus, because Petitioners have an
adequate remedy at law available to them and have not met the
standard for this Court to grant mandamus relief, we deny the
petition.

 ROWE, BILBREY, and KELSEY, JJ., concur.

                                 4
                _____________________________

    Not final until disposition of any timely and
    authorized motion under Fla. R. App. P. 9.330 or
    9.331.
               _____________________________


Pamela Jo Bondi, Attorney General, and Erik Kverne, Assistant
Attorney General, Tallahassee, for Petitioners.

James V. Cook of the Law Office of James Cook, Tallahassee, for
Respondent.




                              5